 
Exhibit 10.2
 
EMPLOYMENT AGREEMENT
 
           This EMPLOYMENT AGREEMENT (the “Agreement”), dated as of December 3,
2011, by and between Telular Corporation., a Delaware corporation (“Telular”),
and Dr. Homaira Akbari (“Executive”);


WITNESSETH:
 
WHEREAS, Telular has entered into an Agreement and Plan of Merger dated December
___, 2011 by and among Telular, Bluebird Acquisition Corp., a Delaware
corporation  and a wholly-owned subsidiary of the Company (“MergerSub”),
SkyBitz, Inc., a Delaware corporation (the “Company”) and the Stockholder
Representative referenced therein (the “Merger Agreement”);


WHEREAS, upon consummation of the transactions contemplated by the Merger
Agreement, Telular will acquire all of the outstanding stock of the Company in
exchange for cash and stock through a reverse merger whereby MergerSub will
merge with and into the Company (the “Merger”);


WHEREAS, subject to the consummation of the Merger, Telular (as the sole owner
of the Company following consummation of the Merger) wishes to cause the Company
to employ Executive as its President subject to certain terms and conditions;
and


WHEREAS, the Executive wishes to accept such position, subject to certain terms
and conditions;
 
NOW, THEREFORE, Telular and Executive agree as follows:
 
 
1.
Engagement.  Subject to and commencing upon the closing of the Merger, Telular
(as the sole owner of the Company following consummation of the Merger) hereby
agrees to cause the Company to employ the Executive as its President, and the
Executive hereby accepts such employment, on the terms and conditions
hereinafter set forth.  Upon the closing of the Merger, the Company will
additionally execute this Agreement.  The Executive’s principal place of
business shall be at the Company’s headquarters in Sterling, VA. Notwithstanding
anything contained herein to the contrary, in the event the Merger Agreement is
terminated for any reason, this Agreement shall immediately terminate and be
null and void, without liability to Executive or Telular.

 
 
2.
Term of Employment.  The Executive’s employment by the Company as President
shall be subject to and commence on the closing date of the Merger (the
“Effective Date”).  Employment shall be on an “at-will” basis and, unless sooner
terminated in accordance with the terms hereof, shall continue in effect until
12 months following the Effective Date.  The period of employment of the
Executive by the Company is referred to herein as the “Term.”

 
 
3.
Duties.  During the Term, the Executive shall serve as the Company's President
and shall have such duties and responsibilities as are set forth in the
Company’s Bylaws and such other senior executive level responsibilities and
duties as may be assigned to her from time to time by the Chief Executive
Officer of the Company (“CEO”) and the Board of Directors of the Company (the
“Board”).  The Executive shall use her best efforts and shall act in good faith
in performing all duties reasonably required to be performed by her under this
Agreement.

 
 
4.
Availability.  Subject to the provisions of this section four, Executive shall
devote her entire working time, attention and energies to the Company’s business
and, during the Term, shall not be actively engaged in any other competitive
business activity (other than oversight of passive investments) without the
express written approval of the CEO.  It is understood that Executive has
outside charitable and non-competitive business activities which she may engage
in as long as such activities do not average more than 20 hours per month and do
not interfere with her performance of her duties and responsibilities under this
Agreement or her fiduciary duties under applicable law.

 
 
5.
Expenses.  The Company shall reimburse the Executive, promptly upon presentation
of itemized vouchers, for all ordinary and necessary business expenses incurred
by the Executive in the performance of her duties hereunder.

 
 
 

--------------------------------------------------------------------------------

 
 
 
6.
Compensation.  As compensation for the services to be rendered hereunder, the
Company agrees as follows:

 
 
The Company shall pay to the Executive an annual base salary (the “Base Salary”)
which shall be at the annual rate of $395,040 beginning on the Effective Date.
The Base Salary shall be paid in accordance with the Company’s normal payroll
practice.

 
 
The Executive shall be entitled to a cash incentive payment targeted at
$148,140.  This incentive payment shall be based upon achievement of the
Company's EBITDA goal for the period of January 1, 2012 through September 30,
2012.  A minimum threshold of 90% must be met in order to earn a prorated
portion of the incentive payout.  Achievement from 90%-115% of the EBITDA goal
will earn a prorated payout equal to the % of the EBITDA goal achieved. There
will be an accelerator in effect should performance reach above 115%. Every %
point over the accelerator threshold of 115% will be multiplied by 2, then added
to the accelerator threshold and applied to the incentive payout, subject to an
upper limit of 200%.  The CEO shall deliver notice of the incentive payment
amount along with a written evaluation of the Executive’s performance no later
than December 25, 2012 and the payment shall be made by the first payroll run of
the following calendar year.

 
 
The Executive shall be entitled to participate in the Telular Corporation
Performance Based Restricted Stock Program with a target RSU value of $90,000
earned upon 100% achievement of the Company's EBITDA goal for the period of
January 1, 2012 through September 30, 2012. A minimum threshold of 90% must be
met in order to earn a prorated portion of the RSU award. Achievement from 90%
up to 100% of the EBITDA goal will earn a prorated payout equal to the % of the
EBITDA goal achieved.  Any RSUs earned will be fully-vested upon completion of
your 12-month contract term, or earlier upon termination of the Term by the
Company without Cause or by Executive for Good Reason. In addition, all RSUs
shall vest upon a change in control of Telular or Company, provided that the
transaction constitutes a change in control under Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”)

 
 
The Company shall permit the Executive to participate in such pension, 401(k),
and other employee benefit plans as are made available to senior level
executives of the Company generally.  The Executive shall be entitled to 20 days
of paid time off per year plus designated and floating holidays.

 
 
7.
Inventions, Designs and Product Developments.  All right, title and interest in
and to the inventions, innovations, designs, artwork, logos, trade dress, ideas,
processes, improvements, trade secrets and patentable and copyrightable material
that Executive develops or conceives of, solely or jointly with others, whether
or not patentable or copyrightable, at any time during the employment of the
Executive by the Company and which relate to actual or demonstrably anticipated
business activities of the Company (collectively, the “Developments”) shall be
owned by the Company.  Nothing to the contrary contained herein, Executive
hereby assigns, transfers and conveys to the Company all of Executive’s right,
title and interest in and to any and all such Developments.  Executive shall
disclose fully, as soon as practicable and in writing, all Developments to the
Company.  If reasonably requested to do so by the Company, Executive agrees to
provide the Company with any document or perform any act necessary to enable the
Company to: (i) complete and obtain patent, trademark or copyright applications
or registrations; (ii) complete and obtain extension, validation, reissue,
continuance or renewal applications or registrations and (iii) evaluate or
oppose any trademark or design applications, registrations or uses by third
parties under United States or foreign law with respect to any Developments. The
Company will be responsible for the preparation of any such instruments,
documents and papers and for the prosecution of any such proceedings and will
reimburse Executive for all reasonable expenses incurred by Executive in
compliance with the provisions of this Section 7.  Notwithstanding anything to
the contrary contained in this Section 7, inventions, innovations, etc., that
meet the following conditions shall not be considered Developments: (a) it was
developed entirely on Executive’s own time, (b) no equipment, supplies or
facilities of the Company were used in its development, and (c) it either does
not relate to the business (actual or demonstrable anticipated research and
development) of the Company or does not result from work performed by Executive
for the Company.

 
 
2

--------------------------------------------------------------------------------

 
 
 
8.
Trade Secrets.  The Executive shall not, during the Term or thereafter, disclose
to anyone (except to the extent reasonably necessary for the Executive to
perform his duties hereunder or as may be required by law) any confidential
information concerning the business or affairs of the Company (or of any
affiliate or subsidiary of the Company), including but not limited to lists of
customers, business plans, joint ventures, financial or cost information, and
confidential scientific and technological information (whether of the Company or
entrusted to the Company by a third party under a confidentiality agreement or
understanding) which the Executive shall have acquired in the course of, or
incident to, the performance of his duties pursuant to the terms of this
Agreement or pursuant to any prior dealings with the Company or any affiliate or
subsidiary of the Company.  In the event of a breach or threatened breach by the
Executive of the provisions of this Section 8, the Company shall be entitled to
an injunction restraining the Executive from disclosing, in whole or in part,
such information or from rendering any services to any person, firm,
corporation, association or entity to whom executive has disclosed Trade Secrets
in violation of this Agreement.  Nothing herein shall be construed as
prohibiting the Company from pursuing any other remedies available to the
Company for such breach or threatened breach, including the recovery of damages
from the Executive.  Nothing herein shall be construed as prohibiting the
Executive from disclosing to anyone any information which is, or which becomes,
available to the public (other than by reason of a violation of this Section 8)
or which is a matter of general business knowledge or experience.

 
 
9.
Termination For Cause.  The Company may terminate the employment of the
Executive under this Agreement in the event that the CEO and the Board determine
that the Executive (a) has materially and substantially breached her obligations
under this Agreement, provided that the employment of Executive shall not be
terminated under this clause (a) unless the Executive is given notice in writing
that the conduct in question constitutes grounds for termination under this
Section 9 and only if the Executive is allowed at least thirty (30) days from
Executive’s receipt of written notice to remedy the breach and Executive has not
remedied the breach within such thirty (30) day period, (b) has been convicted
of a felony constituting a crime of moral turpitude (whether or not in
conjunction with the performance by the Executive of her duties under this
Agreement), or (c) has through willful misconduct or gross negligence engaged in
an act or course of conduct that causes material injury to the Company (or any
affiliate or subsidiary of the Company) and only if Executive is allowed at
least thirty (30) days from Executive’s receipt of written notice to cure and
Executive has not cured during such thirty (30) day period ((a) through (c)
collectively, “Cause”).  If the employment of the Executive under this Agreement
is terminated under this Section 9, the CEO or the Board shall give written
notice to the Executive specifying the cause of such action.  Upon a termination
of employment under this Section 9, the Company shall be relieved of all further
obligations under this Agreement, other than the payment of any accrued and
unpaid Base Salary through the date of termination and any expenses for which
the Executive is entitled to be reimbursed pursuant to Section
5.  Notwithstanding such termination of employment, the Executive shall continue
to be bound by the provisions of Sections 7, 8 and 12.

 
 
10.
Termination Without Cause or For Good Reason.

 
 
If the employment of the Executive is terminated (i) by the Company other than
for Cause as provided in Section 9, or (ii) by resignation of the Executive
because the responsibilities and duties of the Executive are, other than for
Cause as provided in Section 9, materially diminished or materially changed by
the Company or Executive’s demotion in title, or (iii) by resignation of the
Executive because of a material breach of this Agreement by the Company
(including but not limited to a reduction or non-payment of her compensation),
or (iv) the relocation of Executive by the Company to a work location more than
fifty (50) miles from the Company’s current Virginia location ((ii) through (iv)
collectively, “Good Reason”); provided that, with respect to (ii) and (iii), the
Executive provides a notice of termination to the Company within ninety (90)
days of the initial existence of such event and the event is not cured by the
Company within thirty (30) days after receiving notice thereof from the
Executive), the Executive shall be entitled to receive, subject to adjustments
in timing per Section 13, no later than sixty (60) days following such
termination, a Severance Payment (as defined herein), as well as continuation of
full health benefits at least equal to Executive’s pre-separation benefits for a
period of time equal to the remainder of the 12 month term of this Agreement as
of the date of termination, subject to a minimum of six (6) months.

 
 
For purposes hereof, “Severance Payment” shall mean:  upon termination date, a
lump sum amount equal to the amount of the Executive’s annual Base Salary
remaining to be paid on the Executive’s employment agreement at the time of such
termination subject to a minimum of six (6) months of annual base salary.

 
 
3

--------------------------------------------------------------------------------

 
 
 
The right of the Executive to the benefits specified in this Section 10 is
conditioned upon the execution and delivery by the Executive of a Release, in
the form attached hereto as Exhibit A.

 
 
Termination of employment under this Section 10 shall not terminate the
Executive’s obligations under Sections 7, 8 and 12.

 
 
11.
Death or Disability of the Executive.  In the event that the Executive, during
the period while employed under this Agreement, shall die or, as a result of the
Executive’s incapacity due to injury or physical or mental illness, the
Executive shall have been unable to perform the Executive’s duties with the
Company for a period of three consecutive months, or for four months out of any
six consecutive months, the Company may terminate this Agreement and be relieved
of all further obligations hereunder, other than the payment of any accrued and
unpaid Base Salary through the date of termination and any expenses for which
the Executive is entitled to be reimbursed pursuant to Section 5.  Termination
of employment under this Section 11 by reason of disability shall not terminate
the Executive’s obligations under Section 7, 8 and 12.

 
 
12.
Non-Competition.  The Executive hereby agrees that, during the Term and for a
period equal to twelve (12) months following the termination of her employment
under this Agreement (the “Initial Non-Compete Period”), she will not, directly
or indirectly (a) own, manage, operate, control, be employed by, participate in,
or be connected in any manner with the ownership, management, operation or
control of any business competing with the Business of the Company (as defined
below), (b) interfere with, solicit on behalf of another or attempt to entice
away from the Company or its affiliate (i) any project, financing or customer
that the Company or its affiliate has under contract (including unfulfilled
purchase orders), or any letter of supply or other supplier contract or
arrangement entered into by the Company or its affiliate, and all extensions,
renewals and resolicitations of such contracts or arrangements, (ii) any
contract, agreement or arrangement that the Company or affiliate is actively
negotiating with any other party, prior to expiration of the Term, or (iii) any
prospective business opportunity that the Company or affiliate has identified,
prior to termination of the Term or (c) for herself or another, hire, attempt to
hire, or assist in or facilitate in any way the hiring of any employee of the
Company or its affiliate, any employee of any other entity, the employees of
which the Company (or any affiliate or subsidiary of the Company) has agreed not
to hire or endeavor to hire.  The Company may choose to extend this
non-competition period for an additional six (6) months (the “Extended
Non-Compete Period”) by giving written notice of such extension to Executive
within sixty (60) days of the termination of her Employment and (1) payment to
Executive of a lump sum in an amount calculated in the same manner as the
Severance Payment in section 10 above, (the “Extended Non-Compete Payment”) at
least thirty (30) days prior to the expiration of the Initial Non-Compete
Period, regardless of whether the Executive was entitled to the Severance
Payment under Section 10 of this Agreement, and (2) providing to Executive for a
period equal to the Extended Non-Compete Period continuation of full health
benefits at least equal to Executive’s pre-separation benefits, in addition to
any continuation of health benefits to which Executive may be entitled under
Section 10 of this Agreement, The foregoing shall not prohibit Executive from
owning less than five percent (5%) of any public stock.
 
Because of the Executive’s knowledge of the Company’s business, in the event of
the Executive’s actual or threatened breach of the provisions of this Section
10, the Company shall be entitled to, and the Executive hereby consents to, the
Company seeking an injunction restraining the Executive from any of the
foregoing.  However, nothing herein shall be construed as prohibiting the
Company from pursuing any other available remedies for such breach or threatened
breach, including the recovery of damages from the Executive.  The Executive
agrees that the provisions of this Section 12 are necessary and reasonable to
protect the Company in the conduct of its business.  If any restriction
contained in this Section 12 shall be deemed to be invalid or unenforceable by
reason of the extent, duration of geographic scope thereof, then the Company
shall have the right to reduce such extent, duration, geographic scope of other
provisions thereof, and in their reduced form such restrictions shall then be
enforceable in the manner contemplated hereby.


For purposes of this Section 12, “Business of the Company” shall mean the
provision of hardware or services which provide for the remote management and
tracking of any asset category that is currently being tracked by the Company as
of the termination of the Term.


For the purposes of this Section 12, “affiliate” shall mean TankLink.

 
 
4

--------------------------------------------------------------------------------

 
 
 
13.
Section 409A.  The Company and the Executive hereby agree that, in the event any
provision in this Agreement is deemed to be inconsistent with the requirements
of Section 409A of the Code, including the timing of any payment, they will work
together to amend or interpret this Agreement such that it complies with Section
409A of the Code; provided, however, that neither the Company nor the Executive
shall be required to agree to any amendment causing it to incur substantial
costs or forego substantial benefits.  Although the payments and benefits
provided under the Agreement are intended to be exempt from, or to comply with,
Section 409A of the Code, the Company shall not be liable for any additional
tax, interest or penalty the Executive incurs as a result of the failure of any
payment or benefit to satisfy the requirements of Section 409A.

 
 
14.
Capacity.  The Executive represents and warrants to the Company that she is not
now under any obligation, of a contractual nature or otherwise, to any person,
firm, corporation, association or other entity that is inconsistent or in
conflict with this Agreement or which would prevent, limit or impair in any way
the performance by her of her obligations hereunder.

 
 
15.
Withholding.  The Executive acknowledges that salary and all other compensation
payable under this Agreement shall be subject to withholding for income and
other applicable taxes to the extent required by law, as determined by the
Company in its reasonable judgment.

 
 
16.
Indemnification.  To the greatest extent permitted by applicable law and the
Company’s Articles and Bylaws, and in a manner consistent with any procedures
required by applicable law, the Corporation shall, during and following the
termination of the Executive’s employment by the Company, indemnify and hold the
Executive harmless from and against any liability (including, without
limitation, reasonable costs and attorneys’ fees, which shall be paid directly
by the Company, incurred by the Executive in any claim, action, suit, or
proceeding instituted or brought against the Executive as a result of or arising
out of service by the Executive as an officer, director or employee of the
Company, or of any other corporation or other entity at the request or direction
of the Company.  In connection with the foregoing, Executive will be covered by
any liability insurance policy(ies) that protect other officers of the Company.

 
 
17.
Waiver.  No act, delay, omission or course of dealing on the part of any party
hereto in exercising any right, power or remedy hereunder shall operate as, or
be construed as, a waiver thereof or otherwise prejudice such party's rights,
powers and remedies under this Agreement.

 
 
18.
Notice.  Any and all notices referred to herein shall be sufficient if furnished
in writing and delivered by hand or by overnight delivery service maintaining
records of receipt, to the respective parties at the following addresses:

 
If to the Company:
c/o Telular Corporation
 
311 South Wacker Drive
 
Suite 4300
 
Chicago, IL 60606
 
Attention: Chief Executive Officer
     
If to the Executive:
Dr. Homaira Akbari
 
1177  22nd Street N.W.
Apt. 2M
Washington, DC 20037
   

or to such other address or addresses as either party may from time to time
designate by notice given as aforesaid.  Notices shall be effective when
delivered.


 
19.
Arbitration.  Except for the enforcement by the Company of its rights to seek
injunctive relief under Sections 7, 8 and 12, all disputes arising under or in
connection with this Agreement shall be submitted to arbitration in Chicago,
Illinois under the Commercial Arbitration Rules of the American Arbitration
Association, and the decision of the arbitrator shall be final and binding upon
the parties.  Judgment upon the award rendered may be entered and enforced in
any court having jurisdiction.

 
 
5

--------------------------------------------------------------------------------

 
 
 
20.
Assignability.  The rights and obligations contained herein shall be binding on
and inure to the benefit of the successors and assigns of the Company.  The
Executive may not assign her rights or obligations hereunder without the express
written consent of the Company.

 
 
21.
Governing Law.  This Agreement shall be governed by and construed in accordance
with the laws of the State of Illlinois, excluding any conflicts or choice of
law rules that might otherwise refer construction or interpretation of this
Agreement to the laws of another jurisdiction.

 
 
22.
Completeness.  Except for the terms of the compensation and benefit plans in
which the Executive participates, this Agreement (a) sets forth all, and are
intended by each party to be an integration of all, of the promises, agreements
and understandings between the parties hereto with respect to the subject matter
hereof, and (b) supersedes all prior agreements and communications, whether
written or oral, between the Executive and the Company.  This Agreement shall
not be modified except by written agreement between the Executive and the
Company.

 
 
23.
Counterparts.  This Agreement may be executed in multiple counterparts, each of
which shall be deemed to be an original, and all of which together shall
constitute one agreement binding on the parties hereto.

 
 
24.
Severability.  Each provision of this Agreement shall be considered severable
and if for any reason any provision that is not essential to the effectuation of
the basic purpose of the Agreement is determined to be invalid or contrary to
any existing or future law, such invalidity shall not impair the operation of or
affect those provisions of this Agreement that are valid.

 
 
25.
Headings; Construction.  Headings contained in this Agreement are inserted for
reference and convenience only and in no way define, limit, extend or describe
the scope of this Agreement or the meaning or construction of any of the
provisions hereof.  As used herein, unless the context otherwise requires, the
single shall include the plural and vice versa, words of any gender shall
include words of any other gender, and “or” is used in the inclusive sense.

 
 
26.
Survival of Terms.  If this Agreement is terminated for any reason, the
provisions of Sections 7, 8, 12, 13 and 16 through 26 shall survive and the
Executive and the Company shall continue to be bound by the terms thereof to the
extent provided therein.

 
           IN WITNESS WHEREOF, the parties hereto have executed this Agreement
as of the day and year first above written.
 

   
Telular Corporation
 
           
/s/ Dr. Homaira Akbari
 
By:
/s/ Joseph A. Beatty  
Dr. Homaira Akbari
   
Joseph A. Beatty
CEO
                         
Agreed to this 3rd day of December, 2011.


SkyBitz, Inc.


By  /s/ Joseph A. Beatty  2/1/2012
Joseph A. Beatty
CEO
 

 
 
6

--------------------------------------------------------------------------------

 
 
Exhibit A


GENERAL RELEASE OF CLAIMS


In consideration of the benefit that I am entitled to receive under Section 10
of the Employment Agreement between SkyBitz, Incorporated (the “Company”) and
the undersigned Dr. Homaira Akbari (the “Agreement”), the undersigned, on behalf
of myself and my heirs, successors and assigns, hereby release and agree not to
sue the Company and its subsidiaries and directors, officers, principals,
employees, agents, insurers and affiliates of any of them with respect to any
and all claims, whether at law or in equity, and whether known or unknown,
related to my employment or termination of employment with Company and its
subsidiaries and its and their predecessors (collectively, "Claims").  Such
Claims include, without limitation, any claims under any applicable laws,
statutes or regulations; claims for discrimination on the basis of race, sex,
age, national origin, religion, sexual preference, disability or claims under
Title VII of the Civil Rights Act, the Age Discrimination in Employment Act, the
Virginia Human Rights Act, the Fairfax County Human Rights Ordinance; any claims
under common law, such as contract or tort claims; and any claims for
reinstatement or rehire by Company or claims for compensation or benefits other
than those set forth in Section 6 of the Agreement.   Notwithstanding the
forgoing, the above release specifically excludes: (i) any claims that may arise
out of events taking place after the Effective Date of the Agreement and (ii)
any claims against Company for breach of its obligations under the Agreement.


I acknowledge and agree that:


1.
The benefits I am receiving under the Agreement constitute consideration over
and above any benefits that I might be entitled to receive without executing
this Release.



2.
The Company advised me in writing to consult with an attorney prior to executing
this Release.



3.
I was given a period of at least 21 days within which to consider this Release.



4.
The Company has advised me of my statutory right to revoke my acceptance of the
terms of this Release at any time within seven (7) days of my signing of this
Release.



If I decide to exercise my right to revoke this Release, I acknowledge and agree
that I shall notify the Company in writing of my intent to revoke my agreement
to this Release and shall fax my notification to the Secretary of the
Company.  I acknowledge that if I revoke this Release, I will not be entitled to
the benefits under the Agreement.


I further warrant and represent that I fully understand and appreciate the
consequence of my signing this Release.










IN WITNESS WHEREOF, I hereby acknowledge receipt of consideration and execute
the foregoing agreement this ____ day of __________, 20__.


 

 
_______________________________
Dr. Homaira Akbari

 


           Witnessed by _______________ on this _____ day of ____________, 20__.


 

  _______________________________

 